517 Pa. 488 (1988)
539 A.2d 340
SAFEGUARD MUTUAL INSURANCE COMPANY, by the PENNSYLVANIA INSURANCE GUARANTY ASSOCIATION, Petitioner,
v.
Ruby JOYCE.
Supreme Court of Pennsylvania.
February 8, 1988.

ORDER
PER CURIAM.
The petition for allowance of appeal is granted, the order of Superior Court, 362 Pa.Super. 522, 524 A.2d 1362, is reversed, and the matter is remanded to the Court of Common Pleas of Philadelphia County, with instructions to dismiss the case. The Insurance Commissioner's suspension *489 order of May 29, 1979, and the Commonwealth Court's dissolution and liquidation order of April 21, 1982, precluded the institution or further prosecution of actions against Safeguard Mutual Insurance Company. Common Pleas Court was therefore without jurisdiction to entertain this matter.